Citation Nr: 0810512	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  04-31 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
residuals of a right shoulder injury with arthritis.

2.  Entitlement to a rating in excess of 20 percent for 
cervical spondylosis with nerve root compression.

3.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to March 
1980.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which, in pertinent 
part, denied entitlement to increased ratings for right 
shoulder and cervical spine disabilities and denied 
entitlement to TDIU.  


FINDINGS OF FACT

1.  The residuals of the veteran's right shoulder injury with 
arthritis are manifested by pain and limitation of motion; 
but movement of the arm is possible beyond midway between the 
side and the shoulder level, and there is no malunion or 
nonunion of the clavicle, scapula, or humerus.  

2.  Throughout the entire claims period, the cervical spine 
disability has not resulted in any incapacitating episodes 
necessitating bed rest prescribed by a physician.

3.  Throughout the entire claims period, the veteran's 
cervical spine limitation of motion has been no more than 
moderate; with flexion to 35 degrees.  

4.  Throughout the entire claims period, the veteran has had 
at most mild incomplete paralysis of the right middle 
radicular group.

5.  The veteran is gainfully employed, and his service-
connected disabilities do not preclude him from securing or 
following substantially gainful employment consistent with 
his education and industrial background.  



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for residuals of a right shoulder injury with 
arthritis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, 5203 (2007).

2.  The schedular criteria for rating in excess of 20 percent 
for cervical spondylosis with nerve root compression have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290, 5293 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2007).

3.  The veteran's cervical spine disability warrants a 
separate disability rating of 20 percent, but not higher, 
based on impairment of the right upper extremity.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic 
Code 8511 (2007). 

4.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In letters issued in October 2002 and May 2005, subsequent to 
the initial adjudication of the claims, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
entitlement to increased ratings and for entitlement to TDIU.  
The letters also satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

With respect to the fourth element of VCAA notice, the May 
2005 letter contained a notation that the veteran should 
submit any evidence in his possession pertinent to the claims 
on appeal.

In a recent decision, The United States Court of Appeals for 
Veterans Claims (Court) held that in an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life. 
 Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating such as a specific measurement or test 
results, the Secretary must provide at least general notice 
of that requirement to the claimant.  Vazquez-Flores v. 
Peake, No. 05-0355, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008).

The increased rating issues currently before the Board are 
entitlement to increased ratings for right shoulder and 
cervical spine disabilities.  The relevant rating criteria, 
as outlined below, provide for disability evaluations based 
on limitation of motion, instability, and other orthopedic 
symptoms.  Some of these diagnostic codes do require specific 
measurements.  The veteran was no specifically told about 
this fact in a VCAA letter.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007)  .

The veteran received actual knowledge of the rating criteria 
in the statement of the case (SOC).  An SOC could not provide 
VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The SOC did provide actual knowledge or should have 
put the veteran on notice of the rating criteria.  He had a 
meaningful opportunity to participate in the adjudication of 
his claim, in that he had years after the statement of the 
case to submit evidence and argument, and had the opportunity 
to request a hearing.

The March 2006 letter told him to submit evidence as to the 
effects of his disabilities on employment.  At the 
examination provided in conjunction with his claims he was 
asked about the effects of his disabilities on employment and 
daily activities.  He thus should have been put on notice 
that evidence of impacts on employment and daily activities 
was relevant to his claim.  He has had several years to 
submit additional evidence since the examinations, and in 
fact, has made arguments regarding the effects on employment 
during the course of his appeal.  The Board finds that the 
veteran should have known, and has evidenced actual 
knowledge, that evidence related to the occupational and 
social effects of his disabilities would be relevant to his 
claims.  

Furthermore, the veteran was informed that he should submit 
all pertinent evidence in his possession and the letters 
provided examples of the evidence he should submit.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran has substantiated his veteran status.  He was 
notified of the second and third elements of the Dingess 
notice by the May 2005 letter.  He received information 
regarding the effective date and disability rating elements 
of his claims in the March 2006 letter.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA 
notice was provided after the initial adjudication of the 
claims, this timing deficiency was remedied by the issuance 
of VCAA notice followed by readjudication of the claims.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
claims were readjudicated in the October 2007 SSOC. 
Therefore, any timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran has been provided proper VA examinations in 
response to his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Increased Rating Claims

A.  General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Right Shoulder

Legal Criteria

The veteran's right shoulder disability is currently rated 
under Diagnostic Code 5201 pertaining to limitation of motion 
of the shoulder.  It provides for a 20 percent evaluation for 
limitation of motion of the major or minor arm when motion is 
possible to the shoulder level.  Limitation of motion to 
midway between the side and shoulder level warrants a 20 
percent evaluation for the minor arm and a 30 percent 
evaluation for the major arm.  Limitation of motion to 25 
degrees from the side warrants a 30 percent for the minor arm 
and 40 percent for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Diagnostic Code 5203 for impairment of the clavicle or 
scapula provides that malunion of the clavicle or scapula, or 
nonunion without loose movement, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires nonunion with 
loose movement or dislocation.  These disabilities may also 
be rated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Diagnostic Code 5202 for impairment of the humerus provides 
for a 30 percent evaluation for recurrent dislocation of the 
scapulohumeral joint of the major extremity with frequent 
episodes and guarding of all arm movements, and a 20 percent 
rating for the minor arm; with infrequent episodes and 
guarding of movement only at shoulder level, a 20 percent 
evaluation is appropriate for either arm.  Malunion of the 
humerus, with marked deformity, warrants a 30 percent rating 
for the major arm and a 20 percent evaluation for the minor 
extremity; a 20 percent rating is for assignment for 
malunion, with moderate deformity of either extremity. 

Factual Background

Service connection for a right shoulder condition was granted 
in an October 1980 rating decision.  A 10 percent disability 
rating was assigned, effective March 8, 1980.  The currently 
assigned evaluation of 20 percent was granted in a December 
1997 rating decision, effective May 27, 1997.  The veteran's 
claim for an increased rating was received in October 2002.  

Treatment records from the VA Medical Center (VAMC) show that 
in October 2002 the veteran was noted to have decreased range 
of motion of his right shoulder.  At that time, he was three 
months post surgery for a joint reconstruction.  Active range 
of motion was to 90 degrees of flexion, 80 degrees of 
abduction, full internal rotation, 30 degrees of external 
rotation, and 30 degrees of extension.  The diagnosis was a 
well-healed shoulder. 

In response to his claim for an increased rating, the veteran 
was provided a VA contract examination in January 2003.  The 
veteran was found to be right-hand dominant, and his right 
shoulder was tender on palpation.  Range of motion of the 
right shoulder showed flexion to 90 degrees, abduction to 90 
degrees, and internal and external rotation to 90 degrees.  
The examiner noted that the veteran had pain, weakness, lack 
of endurance, and fatigue upon range of motion, starting at 0 
degrees and ending at 90 degrees.  X-rays showed abnormal 
widening of the right AC joint that could be post-surgical or 
post-traumatic.  The diagnosis was right shoulder injury with 
arthritis.  The examiner noted that the veteran had a very 
stiff shoulder but could absolutely move and work over his 
hip on both the right and left side.  

The veteran was afforded another VA contract examination in 
January 2004.  The veteran reported that he had started 
vocational rehabilitation at a community college and in 
September 2003 experienced pain from his right shoulder and 
neck that had negatively impacted his ability to work.  He 
stated that he experienced constant burning pains in his 
shoulder.  He also described having impairment of movement in 
the right arm and hand that has forced him to take medical 
retirement.  The veteran noted that he was last employed as a 
machinist in July 2000.  

Physical examination of the right shoulder showed no heat, 
redness, swelling, or effusion.  He had marked limitation of 
motion with flexion to 60 degrees, abduction to 80 degrees, 
and external and internal rotation to 20 degrees bilaterally.  
Pain began at the endpoint of motion and was not additionally 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  The examiner also noted that he was unable 
to determine whether there was any ankylosis, although he 
suspected that ankylosis was present.  Motor function was 
normal and the veteran claimed to have no pinprick feeling of 
the entire right arm.  The diagnosis was post-operative right 
shoulder injury with arthritis.  The examiner concluded that 
the veteran's right shoulder was severely impaired.  He also 
found that the veteran would not be able to work above his 
head or lift anything significant above his waist.  

In October 2004 the veteran was again examined at the VAMC 
with complaints of right shoulder pain.  He was found to have 
marked decreased motion in both shoulders and pain at the 
extremes of motion.

In September 2005, the veteran underwent another VA contract 
examination.  He complained of constant pain and decreased 
range of motion of the right shoulder.  He described his 
functional impairment as an inability to work overhead and a 
limited ability to reach, push, or pull with his right upper 
extremity.  He stated that he has lost approximately two 
years of work due to this injury.  The veteran stated that he 
had worked as a machinist for several years and was currently 
employed, but had been on disability and modified duty status 
for the past two years.  

Physical examination of the right shoulder showed that it had 
normal appearance with no evidence of fixation or ankylosis.  
Flexion was decreased to 140 degrees, abduction was to 130 
degrees, and external and internal rotation were to 70 
degrees.  The veteran reported increased pain with attempts 
to exceed this range of motion.  After repetitive use and 
during flare-ups, the veteran would be additionally limited 
by pain, fatigue, weakness, and lack of endurance without 
evidence of incoordination.  The examiner noted that it would 
require speculation to determine the additional loss of 
motion in degrees.  The diagnosis post-operative right 
shoulder injury with arthritis and decreased range of motion 
of the shoulders and neck with an inability to perform 
required and essential job functions as a result.  

The veteran's most recent VA contract examination was 
conducted in August 2007.  He reported having constant pain 
from his shoulder down to his arm with weakness, stiffness, 
swelling, heat, instability, lack of endurance, and 
fatigability.  He stated that he was able to function on a 
limited basis with medication and he denied experiencing any 
incapacitation.  Examination of the shoulders revealed 
guarding of movement bilaterally with no fixation and no 
ankylosis.  Range of motion of the right shoulder indicated 
flexion to 100 degrees, abduction to 110 degrees, external 
rotation to 70 degrees, and internal rotation to 80 degrees.  
Limitation of motion was secondary to pain and after 
repetitive use, the veteran was additionally limited by pain, 
fatigue, weakness, and lack of endurance without 
incoordination.  The additional limitation of motion in 
degrees was zero.  The diagnosis was post-operative right 
shoulder injury with arthritis and a well-healed, non-tender 
scar.  The examiner noted that the veteran had difficulty 
with overhead reaching, lifting, pushing, and pulling heavy 
items as a result of his right shoulder disability.  

Analysis

The veteran's most limited right shoulder motion during the 
course of this appeal was recorded at his January 2004 VA 
contract examination.  At that time, flexion was to 60 
degrees, abduction was to 80 degrees, and external and 
internal rotation were both to 20 degrees.  With no 
additional limitation of motion due to functional factors.

While the January 2004 examiner found that the veteran's 
right shoulder was severely impaired, the Board notes that 
this conclusion is at odds with the results of the VA 
examinations in January 2003, September 2005, and August 
2007.  At those examinations, flexion and abduction were not 
found to be less than 90 degrees and there were no other 
instances when the veteran's internal and external reduction 
were noted to be less than 30 degrees.  In addition, with 
respect to the DeLuca factors, none of the VA contract 
examiners, including the January 2004 examiner, found that 
the veteran experienced any additional loss of motion upon 
repetitive use.  

None of the ranges of motion, even those reported in January 
2004, meet or approximate the criteria for an increased 
rating on the basis of limitation of motion.  Therefore, when 
all pertinent factors are considered, the veteran's right 
shoulder disability has not most nearly approximated motion 
that was limited to midway between the side and shoulder at 
any time throughout the claims period.  

The Board also notes that the veteran is currently in receipt 
of the maximum rating allowable under Diagnostic Code 5203 
for impairment of the clavicle or scapula.  There is no 
medical evidence of recurrent dislocation of the 
scapulohumeral joint or malunion of the humerus with marked 
deformity as required for a 30 percent evaluation under 
Diagnostic Code 5202.  Diagnostic studies have not shown such 
disabilities.

Accordingly, the Board finds that the veteran's residuals of 
a right shoulder injury with arthritis most nearly 
approximate the criteria contemplated by the current 20 
percent disability evaluation.  

C. Cervical Spine

Legal Criteria

During the pendency of this appeal, the criteria for 
evaluating disabilities of the spine were revised.

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
and cervical spine disabilities are to be evaluated under the 
general rating formula for rating diseases and injuries of 
the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 (2007).  Intervertebral disc syndrome will be 
evaluated under the general formula for rating diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
(outlined above), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the cervical spine greater 
than 15 degrees, but not greater than 30 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent evaluation is warranted if 
forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of he entire cervical spine.  

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2007).  

Incomplete paralysis of the middle radicular group of the 
major upper extremity warrants a 20 percent evaluation if it 
is mild, a 40 percent evaluation if it is moderate or a 50 
percent rating if it is severe.  A 70 percent evaluation is 
warranted for complete paralysis of the middle radicular 
group of the major upper extremity.  With complete paralysis, 
all adduction, abduction, and rotation of the arm, flexion of 
the elbow, and extension of the wrist are lost or severely 
affected.  38 C.F.R. § 4.124a, Diagnostic Code 8511 (2007).

Factual Background

Service connection for cervical spondylosis with nerve root 
compression was granted in a March 2002 rating decision.  A 
20 percent disability rating was assigned, effective February 
10, 1999.  The veteran's claim for an increased rating was 
received in October 2002.

In response to his claim for an increased rating the veteran 
was provided a VA contract examination in January 2003.  He 
reported that his neck was constantly tender and stiff.  
Flexion of the neck was to 50 degrees, with extension to 40 
degrees, right and left lateral flexion to 30 degrees, right 
rotation to 40 degrees, and left rotation to 30 degrees.  
There was moderate pain with range of motion testing as well 
as weakness, fatigue, and lack of endurance.  There was no 
ankylosis.  Sensory function was decreased to light touch and 
pinprick more on the ulnar side, but in general throughout 
the whole arm.  X-rays showed degenerative spondylosis.  The 
diagnosis was cervical spondylosis with nerve root 
compression that was partially relieved with traction.  

Records of outpatient treatment at the VAMC show that in 
October 2002, the veteran was diagnosed with diffuse cervical 
tenderness and mild degenerative joint disease of his 
cervical spine.  

A year later, in October 2003, the veteran's private 
physician noted that he experienced neuropathy and neuralgia 
on his right side related to prolonged sitting and working 
with a computer mouse.

The veteran was afforded another VA contract examination in 
January 2004.  He reported undergoing rehabilitation training 
at his local community college and in September 2003 noting 
shooting pain from his neck to his right arm during computer 
classes.  He described having constant pain in his cervical 
spine.  The veteran stated that he was on disability 
retirement because of his neck pain and had not been 
recommended bedrest.  He had not worked since July 2000.  

Upon physical examination, the examiner found that there was 
no radiation of pain on movement, muscle spasm, or 
tenderness.  Flexion was to 40 degrees, with extension to 45 
degrees, right and left lateral flexion to 30 degrees, and 
right and left rotation to 60 degrees.  Pain began at the 
endpoint and motion was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination.  Motor 
function was normal and the veteran made subjective 
complaints of numbness and pain in the extremities that 
prevented him from using his right arm.  Cervical spine MRI 
showed normal vertebral heights and moderate arthritic 
changes at C3-C7.  

The examiner found that there was minimal cervical disc bulge 
or protrusion with no evidence of spinal stenosis or nerve 
root impingement.  The diagnosis was degenerative disc 
disease with no nerve root impingement and limited motion 
with pain in the upper extremities.  The examiner concluded 
that there was no objective evidence of the veteran's 
cervical condition affecting his occupational or daily life 
functioning.  

In October 2004, while receiving treatment at the VAMC, the 
veteran complained of worsening neck pain.  His doctor found 
that he had no pain or weakness down his arm different from 
his previous problems.  

Also in October 2004, the veteran reported to his private 
doctor that he was finishing his schooling and was looking 
for a job in computer graphics.  Records from the veteran's 
vocational training show that he was pursuing a degree at his 
community college in computer automated drafting.  

In September 2005, the veteran was provided another VA 
contract examination.  He reported having constant pain and 
said that he was able to function with medication.  He denied 
any incapacitation and stated he had been on disability for 
two years.  Upon examination of the cervical spine, there was 
no evidence of radiation of pain on movement.  There were 
positive paraspinal spasms without evidence of tenderness.  
There was no ankylosis.  

Cervical range of motion showed flexion was to 35 degrees, 
extension was to 30 degrees, right and left lateral flexion 
was to 35 degrees, and right and left rotation was to 70 
degrees.  The veteran reported increased pain with attempts 
to exceed this range of motion.  After repetitive use or 
during a flare-up, the veteran would be additionally limited 
by pain, and lack of endurance without evidence of fatigue, 
weakness, or incoordination.  The examiner noted that it 
would require speculation to estimate the amount of 
additional motion loss in degrees.  

There did not appear to be any intervertebral disc syndrome 
with chronic and permanent nerve root involvement found.  
Neurological examination showed abnormal motor function with 
decreased strength of the upper extremities.  There was also 
decreased pinprick of the forearm bilaterally, with the left 
greater than the right.  The diagnosis was decreased range of 
motion of the shoulders and neck with a resulting inability 
to perform essential job functions.  The veteran required 
modified duty.  

VAMC records from October 2005 indicate that the veteran was 
diagnosed with cervical radiculopathy following complaints of 
pain and numbness down his arms.  A year later, in October 
2006, he reported that he worked as a computer clerk and 
complained that he was not able to move his right arm very 
much.  In January 2007, his VA doctor noted an MRI conducted 
in 2006 showed no spinal cord impingement or nerve 
encroachment resulting from the veteran's cervical spine 
disability. 

The veteran's most recent VA contract examination was 
conducted in August 2007.  He reported having pain, 
stiffness, and weakness.  Functional impairment included 
difficulty with cervical range of motion.  Upon examination, 
there was no evidence of radiation of pain, spasm, or 
tenderness. There was no ankylosis.  Range of motion was 
normal.  After repetitive use, the veteran experienced pain, 
fatigue, weakness, and lack of endurance, but there was no 
additional loss of motion in degrees.  There was no 
intervertebral disc syndrome and no nerve root involvement.  
Neurological examination showed normal motor and sensory 
function.  X-rays indicated early osteoarthritis changes of 
the cervical spine.  The diagnosis was degenerative joint 
disease of the cervical spine.  With respect to the veteran's 
occupational functioning, the examiner noted that the veteran 
had difficulty with his occupational range of motion, 
lifting, pushing, and pulling.  

Analysis

As a preliminary matter, the Board notes that the veteran has 
not alleged and the record does not show that he has 
experienced any incapacitating episodes resulting from his 
cervical spine disability.  In fact, the veteran has 
repeatedly denied experiencing periods of incapacitation at 
his VA contract examinations.  Furthermore, his VAMC and 
private treatment records are negative for evidence that he 
has been prescribed bedrest as required by Diagnostic Codes 
5293 and 5243.  In addition, while the January 2004 VA 
examiner diagnosed the veteran with degenerative disc 
disease, the September 2005 and August 2007 examiners found 
that there was no evidence of intervertebral disc syndrome.  
Therefore, an increased rating is not warranted at any time 
throughout the claims period under Diagnostic Code 5293 
(2003) or 5243 (2007).

The medical evidence of record shows that while the veteran's 
cervical spine disability manifests limitation of motion, it 
does not most nearly approximate the criteria associated with 
an increased disability evaluation of 30 percent.  In this 
regard, the Board notes that the veteran's greatest 
limitation of flexion was measured at his September 2005 VA 
contract examination when neck flexion was to 35 degrees.  

While a 30 percent rating is warranted under the current 
rating criteria when flexion is to 15 degrees or less or for 
favorable ankylosis of the entire cervical spine, the Board 
finds that the preponderance of the medical evidence of 
record establishes that the veteran has flexion of his 
cervical spine greater than 15 degrees.  The veteran was 
provided four VA contract examinations in January 2003, 
January 2004, September 2005, and August 2007, and flexion 
has never been measured as 15 degrees or less.  In fact, at 
the veteran's most recent examination in August 2007, the 
examiner found that range of motion of the cervical spine was 
normal.  

With respect to the DeLuca criteria, the Board notes that the 
January 2003, September 2005, and August 2007 contract 
examiners all found that the veteran experienced pain, 
fatigue, and lack of endurance following repetitive motion 
testing.  While the September 2005 examiner noted that motion 
would be additionally limited during flare-ups, he also found 
that it would require speculation to estimate the amount of 
loss in degrees.  The August 2007 examiner, however, found 
that there was no additional loss of motion after repetitive 
use.  In any event, it is clear that even when all pertinent 
disability factors are considered, the veteran does not have 
flexion of his cervical spine that is limited to 15 degrees 
or less.  

Similarly, the medical evidence does not establish that the 
veteran has manifested severe limitation of motion as 
required for an increased rating under the former criteria.  
In this regard, the Board notes that in October 2002, 
following treatment at the VAMC, the veteran's physician 
characterized his cervical spine degenerative joint disease 
as mild.  

Furthermore, the VA contract examiners have specifically 
found that the veteran does not have ankylosis of the 
cervical spine and even when all pertinent disability factors 
are considered, it is clear that the veteran retains useful 
motion of his cervical spine.  Accordingly, a disability 
evaluation in excess of 20 percent is not warranted for the 
veteran's cervical spine disability on the basis of 
limitation of motion under the current or former criteria.  

The Board finds that the preponderance of the medical 
evidence satisfactorily establishes that a separate 20 
percent rating is warranted for mild incomplete paralysis of 
the right (major) middle radicular group throughout the 
evaluation period.  The Board notes that the criteria for 
evaluating impairment of the peripheral nerves have not been 
revised during the period of this claim.  In addition, since 
the neurological impairment of the right upper extremity is 
separate and distinct from the functional impairment of the 
cervical spine, separate ratings for this components of the 
disability is allowed under the former rating criteria.  See 
38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 259, 262.  

The veteran has consistently complained of radiating pain 
into his right arm and wrist and he was diagnosed with 
cervical radiculopathy in October 2005.  While a MRI 
conducted in 2006 showed no spinal cord impingement or nerve 
encroachment, the veteran has been found to experience 
sensory and some motor impairment in his right arm.  A rating 
in excess of 20 percent is not appropriate as none of the 
medical evidence shows that the incomplete paralysis has more 
nearly approximated mild than moderate.  

The October 2005 diagnosis of cervical radiculopathy at the 
VAMC was based on the veteran's subjective complaints of pain 
and numbness.  While some decreased sensation has been noted 
at the veteran's January 2003 and September 2005 contract 
examiners, the January 2004 and August 2007 reported no 
evidence of upper extremity neurological impairment.  When 
noted, the impairment has been sensory in nature.  Therefore, 
the Board concludes that the preponderance of the evidence 
establishes that the cervical spine disability has resulted 
in mild neurological impairment to the right (major) upper 
extremity.

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.


D. Extra-Schedular Considerations

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it. Colayong v. West 12 Vet. App. 
524, 536 (1999).  

While the veteran has alleged that he experiences marked 
interference with employment in that he was out of work for 
several years due to his right shoulder and cervical spine 
disabilities, the Board notes that during the appeals period, 
the veteran was making satisfactory progress in pursuing a 
degree at a community college in computer automated drafting.  
He reported in October 2006 that he was working as a computer 
clerk.  Therefore the veteran is currently employed.  
Notwithstanding his reports of difficulties in work and 
school, he has been able to progress towards a degree and 
obtain employment in the field in which he was training.  The 
record does not show time lost from school or work due to the 
service connected disabilities, and there is no evidence of 
other exceptional impacts on his work.

With respect to whether the veteran's right shoulder and 
cervical spine disabilities produce symptoms that are in 
excess of those contemplated by the currently assigned 
disability evaluations, the Board notes that while the 
veteran has complained of pain and difficulty moving his 
right arm at work, as noted above, the Board has found that a 
separate 20 percent rating is warranted for the veteran's 
cervical radiculopathy of the right arm.  Therefore, the 
veteran is currently in receipt of a schedular rating to 
compensate him for his complaints of right arm pain and 
numbness from his disabilities.  

There is no evidence that the veteran has been hospitalized 
because of his right shoulder or cervical spine disabilities 
or that the average industrial impairment from his 
disabilities are in excess of that contemplated by the 
currently assigned disability evaluations.  In the absence of 
evidence of exceptional factors, there is no need to remand 
this matter for consideration of an extraschedular rating.  
See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.

III.  TDIU

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a) 
(2007).

If these percentage requirements are not met, but the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability, the 
case will be referred to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  38 
C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2007); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).


Analysis

First, it must be determined whether the veteran meets the 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  
The Board notes that service connection for the veteran's 
cervical spondylosis with nerve root compression was granted 
in a March 2002 rating decision as secondary to his service-
connected right shoulder injury with arthritis.  Similarly, 
the Board, as discussed above, has found that service 
connection is warranted for impairment of the right upper 
extremity as secondary to the veteran's cervical spine.  
Therefore, all of the veteran's service connected 
disabilities result from a common etiology. 

While the veteran's three service-connected disabilities are 
considered to be one disability for the purposes of 38 C.F.R. 
§ 4.16, their combined rating is not 60 percent or more as 
required under 38 C.F.R. § 4.16(a).  In this regard, the 
Board notes that the combined ratings table contained in 
38 C.F.R. § 4.25 indicates that the veteran's current 
combined rating is 50 percent.  Therefore, the veteran does 
not meet the does not meet the minimum schedular criteria for 
a total rating based on unemployability as required by 
38 C.F.R. § 4.16(a).  

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under38 C.F.R. 
§ 3.321(b)(1), but concludes that this case presents no 
unusual or exceptional circumstances that would justify a 
referral of the claim.  In this regard, the Board notes that 
while the veteran has repeatedly stated that he is 
unemployable due to his service-connected disabilities, as 
noted above, records of treatment from the VAMC in October 
2006 indicate that the veteran is currently employed as a 
computer clerk.  

In addition, none of the VA contract examiners who have 
examined the veteran have found that he is totally 
unemployable due to his service-connected disabilities.  At 
the veteran's most recent contract examination in August 
2007, the examiner only found that the veteran would have 
difficulty with overhead reaching, cervical range of motion, 
and lifting, pushing, and pulling.  In addition, the 
September 2005 contract examiner found that while the veteran 
had an inability to perform essential job functions, he 
required modified duty.  The examiner did not find that the 
veteran was unemployable.  In fact, the only physician who 
has concluded that the veteran is unemployable is the 
veteran's private doctor.  This medical opinion, noted in an 
April 2003 letter, also took into account the veteran's 
nonservice-connected left shoulder disability.  

The record also reflects that the veteran has not required 
hospitalization for his service-connected disabilities.  In 
sum, the veteran's right shoulder injury with arthritis, 
cervical spondylosis with nerve root compression, and 
impairment of the right upper extremity are clearly not 
sufficient by themselves to render the veteran unemployable.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a right shoulder injury with arthritis is denied.

The cervical spine disability warrants a separate 20 percent 
rating for neurologic impairment of the right upper 
extremity.

Entitlement to TDIU is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


